To compel respondent to vacate an order imposing conditions on setting aside a default, which it is claimed was improperly entered.
Order to show cause allowed, returnable January 3, 1893.
Plaintiff moved to amend his declaration and was allowed to amend on payment of $10 costs. The amended declaration was filed, but the costs were not paid and plaintiff entered a default for want of plea to amended declaration. Defendant moved to set aside the default, the same was granted on condition that defendant plead within five days, and that the cause be placed upon the docket of September term for trial. See Detroit vs. Circuit Judge (Wayne), 386.
On January 4, 1893, the respondent having granted the relief prayed for, relator moved for costs. Denied.